UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2169



ABDI ELMY HERSY,

                                                           Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-820-549)


Submitted:   April 30, 2004                 Decided:   August 10, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Thomas Reynolds, PAUL SHEARMAN ALLEN & ASSOCIATES,
Washington, D.C., for Petitioner.    Peter D. Keisler, Assistant
Attorney General, Richard M. Evans, Assistant Director, Carl H.
McIntyre, Jr., Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Abdi Elmy Hersy, a native and citizen of Somalia, has

filed a petition for review of the Board of Immigrations Appeals’

(“Board”) dismissal of his appeal from an immigration judge’s

denial of his applications for asylum, withholding of removal and

protection under the Convention Against Torture (“CAT”), and the

Board’s subsequent denial of his motion to reopen.      We deny the

petition for review.

          Hersy’s attorney failed to file a written brief or

statement on appeal to the Board, despite his indication in the

notice of appeal that he would do so.   The Board properly exercised

its discretion to summarily dismiss the appeal for failure to file

a written brief or statement pursuant to 8 C.F.R. § 301(d)(2)(i)(E)

(2002).

          Likewise, the Board did not abuse its discretion in

denying Hersy’s untimely motion to reopen, in which Hersy alleged

ineffective assistance of counsel but failed to explain his belated

filing or request tolling of the filing deadline.      See 8 C.F.R.

§ 3.2(c)(2) (2003); INS v. Doherty, 502 U.S. 314, 323-24 (1992).

          Accordingly, we deny Hersy’s petition for review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                    PETITION DENIED



                              - 2 -